IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30165
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ERIC D. JONES, also known as Lil E,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 97-CF-10012-10
                        --------------------
                          October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Eric D.

Jones has moved for leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).    Jones has

received a copy of counsel’s motion and brief, but he has not

filed a pro se brief of his own.   Our review of the brief filed

by counsel and of the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30165
                                -2-

GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.